DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/04/2022 has been entered. Claims 1-22 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 11/04/2022, with respect to the rejections of claims 1, 12 and 22 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Garvey et al. (US Pub. 2017/0249649) in view of Huang et al. (US Patent 8,447,740) in view of Garvey (US Pub. 2018/0349797) in view of Lei et al. (US Pub. 2019/0130425) and further in view of Ehrlich et al. (US Pub. 2015/0148040).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 12 and 22, the claims recite (in part) “the sketches comprising longer periodicities using a higher compression process”, a rejection is made to the use of the terms “longer” and “higher”. The terms "longer" and “higher” are relative terms which render the claim indefinite.  The terms "longer" and “higher” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For examination purposes, claims 1, 12 and 22 are being interpreted without the terms “longer” and “higher”.
Claims 2-11 are rejected for being dependent on a rejected base claim, namely claim 1.
Claims 13-21 are rejected for being dependent on a rejected base claim, namely claim 12.

Claim Objections
Claims 1, 12 and 22 are objected to because of the following informalities:
The reply filed on 2/16/2022 is not fully responsive to 37 CFR §1.121 because of the following omission(s): All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[error]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number “4” or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strike-through, followed by including and underlining the extra text with the desired change.
Claims 1, 12 and 22 are amended. However, the Applicant did not properly indicate what in the claims was amended by using underline or cross out the terms (a previously claimed limitation “the plurality of sketches being generated using compression to test for a seasonal periodicity, wherein the size of a particular sketch is limited by a fixed amount of storage” is removed, and new limitation “the sketches comprising longer periodicities using a higher compression process, the higher compression process configured to perform the periodicity tests using a fixed amount of storage” is added to the claims). While it is technically non-compliant, examiner is choosing to examine the claims in the interest of compact prosecution, but the Applicant are required to clarify the proper state of the claims in the next response.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 12-14, 16, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey et al. (US Pub. 2017/0249649) in view of Huang et al. (US Patent 8,447,740) in view of Garvey (US Pub. 2018/0349797) in view of Lei et al. (US Pub. 2019/0130425) and further in view of Ehrlich et al. (US Pub. 2015/0148040).
As per claim 1, Garvey teaches a computer-implemented method for resource utilization forecasting [paragraph 0044, “system for generating forecasts based on time-series data captured”] comprising: 
receiving operating data from a resource [paragraph 0054, “receives, as input, a set of time-series data”]; 
applying periodicity tests to the received operating data [paragraph 0048, “a forecasting analytic or set of analytics that may be invoked to process time-series data”] using a plurality of sketches [seasonal patterns] of time series of prior operating data [paragraph 0052, “forecasting services 130 may analyze a historical set of time-series data that tracks CPU usage on the host … the analysis may include … detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns”], the periodicity tests generating periodic components [paragraph 0054, “Pattern detection logic 210 processes the set of time-series data D to detect and classify a set of seasonal patterns, denoted P, which includes pattern identification information {p1, ... pj} for each detected seasonal pattern”; paragraph 0052, “the analysis may include … detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns … Based on the analysis a set of forecasted values the project CPU usage over the next three months is generated”]; 
the sketches comprising longer periodicities [paragraph 0066, “the time-series data may be analyzed for daily patterns, weekly patterns, monthly patterns, quarterly patterns, yearly patterns, etc.”];
applying regression models to the received operating data, the regression models collectively generating a trend component [paragraph 0035, “The administrator may plot a trend line using a linear regression model to predict whether current hardware is sufficient for peak months”; paragraph 0019, “FIG. 8B illustrates a difference in forecasts that result from regression-based trending of a sample and pattern-based trending”], each regression model being estimated over a different time scale of a plurality of time scales [paragraph 0058, “The forecasting model may trend samples from different seasonal pattern independently. For example, seasonal highs may be trended independently of seasonal lows”; paragraph 0098, “The grouping and pattern trending techniques further allow for each seasonal pattern component to be independently analyzed. As an example, a component grouping for Monday, 9 a.m. to 10 a.m. may have slopes computed for all data point pairs for this sub-period separated by one or more seasonal cycles. A second component grouping for Monday 10 a.m. to 11 a.m. includes data points for the same seasonal pattern that fall within this sub-period … Thus, the trend for the first hour of a seasonal pattern may be compared to the trend of a second seasonal pattern, which may be compared to a third hour and so on”]; 
 computing a trend model [trend of a seasonal pattern] using the periodic components and the trend component [paragraph 0098, “independent analysis for each component groups of the seasonal pattern. Thus, the trend for the first hour of a seasonal pattern may be compared to the trend of a second seasonal pattern, which may be compared to a third hour and so on … The representative slope may then be selected as the median slope of the set of slopes computed for each group in the seasonal pattern”]; 
paragraph 0022 in the specification of the Application recites “Function module 440 can estimate a function x(t) (e.g., mean forecasted time series 320A in FIG. 3) using received new actual operating data from system 100 (e.g., one or more of resources 1101,1 - 110A,B) and the sketches. An estimate of function x(t) can also be referred to as a trend model”.
determining a random process describing the historical evolution of the trend model [paragraph 0060, “the process detects and classifies seasonal patterns within the set of time-series data”; paragraph 0052, “detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns”]; and 
calculating and providing a mean prediction, an upper bound, and a lower bound [paragraph 0162, “compute the forecast high and low for sample sub-period t”] for resource utilization at a future time using the trend model and a predicted distribution [paragraph 0098, “independent analysis for each component groups of the seasonal pattern. Thus, the trend for the first hour of a seasonal pattern may be compared to the trend of a second seasonal pattern, which may be compared to a third hour and so on … The representative slope may then be selected as the median slope of the set of slopes computed for each group in the seasonal pattern”; paragraph 0111, “a representative trend rate for the seasonal pattern is determined by analyzing the set of trend rates for each of the component groupings and selecting the median trend rate. For example, if a set of slopes includes ten values sorted from lowest to highest, the median would be the sum of the two middle slope values divided by two”], and a predicted distribution [paragraph 0052, “forecasting services 130 outputs a set of forecasted values in accordance with the forecasting parameters … the analysis may include … detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns … Based on the analysis a set of forecasted values the project CPU usage over the next three months is generated”].  
Garvey does not explicitly teach
the sketches comprising longer periodicities using a higher compression process, the higher compression process configured to perform the periodicity tests using a fixed amount of storage (emphasis added); 
re-generating at least some of the plurality of sketches when new operating data is received; 
applying the periodicity tests to the new operating data using the re-generated sketches to generate updated periodic components; 
contributions of the regression models to the trend component depend on weights of the regression models, the weights being adjusted based on a value of a future time the trend component being predicted at; 
computing a trend model using the updated periodic components (emphasis added);
the trend model comprising an additive correction component to compensate for spikes and step discontinuities;
Huang teaches 
 the sketches comprising longer periodicities using a higher compression process, the higher compression process configured to perform the periodicity tests using a fixed amount of storage [Fig. 7, Col. 8, lines 12-46 disclose multiple stored data segments/sketches, each has a different amount of compression. The system performs the testing by comparing the stored and new data, “similar data 704 is identified to be similar to new data 700 using a sketch index”

    PNG
    media_image1.png
    240
    490
    media_image1.png
    Greyscale

Reference 710 refers to similar data 704 and indicates that the character sequence references refer to character sequences found in similar data 704. Character sequence reference 714 indicates that characters 2-7 of similar data 704 are to be inserted in its position when reconstructing new data 700 from encoded new data 708; character sequence reference 718 indicates that characters 10-19 of similar data 704 are to be inserted in its position when reconstructing new data 700 from encoded new data 708; and character sequence reference 722 indicates that characters 23-26 of similar data 704 are to be inserted in its position when reconstructing new data 700 from encoded new data 708. Character sequences 712, 716, and 720 are not found in similar data 704, so they appear unchanged in encoded new data 708 and remain when new data 700 is reconstructed from encoded new data 708. So instead of storing the whole new data, similar compressed data is used, results to a same amount of storage is used for the new data];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include the sketches comprising longer periodicities using a higher compression process, the higher compression process configured to perform the periodicity tests using a fixed amount of storage of Huang. Doing so would help encoding new data sequences use other encoding schemes that enable the indication of using portions of one or more previously stored segments and differences to store a new data segment (Huang, Col. 8, lines 51-55).
Garvey and Huang do not teach
re-generating at least some of the plurality of sketches when new operating data is received; 
applying the periodicity tests to the new operating data using the re-generated sketches to generate updated periodic components; 
contributions of the regression models to the trend component depend on weights of the regression models, the weights being adjusted based on a value of a future time the trend component being predicted at; 
computing a trend model using the updated periodic components (emphasis added);
the trend model comprising an additive correction component to compensate for spikes and step discontinuities;
Garvey (US Pub. 2018/0349797) teaches
re-generating at least some of the plurality of sketches when new operating data is received [paragraph 0036, “the what-if analytic 138 may account for trends and seasonal patterns when training the simulation models”; paragraphs 0038-0039, “Once trained, a correlation prediction model may be used to project values for one or more performance metrics of a resource as a function of learned correlation patterns. For example, a correlation prediction model may output a projected CPU utilization rate based on an input demand or combination of demands … a simulation model accounts for seasonal correlation patterns. For example, within a computing environment, high and/or low demands may recur on a seasonal basis (e.g., monthly, weekly, daily, etc.)”; paragraph 0042, “Once trained, a simulation model may be evaluated against one or more what-if scenarios. Each what-if scenario defines a set of one more scenario parameters including an adjustment to one or more resource and/or demand time series values … To run the simulation, the user may input, into the simulation model, the magnitude of the adjustment of the set of resource values (new operating data). In response, the simulation model generates and present a projected adjustment (re-generating forecasting value based on analyzing different demand values) to a set of one or more demand values”]; 
applying the periodicity tests to the new operating data using the re-generated sketches to generate updated periodic components [paragraph 0043, “the simulation model may run historical simulations and/or forecast simulations. With a historical simulation, adjustments are made to one or more historical values to determine how the change would have affected past performance. For example, the user may query the simulation model to determine how one hundred more instances of a cloud server would have affected performance of a particular target host in the past week. A forecast simulation, on the other hand, may involve changes to one or more historical values and/or one or more forecasted values to determine how a change would affect future performance. In this case, the simulation model may comprise a forecasting model to project future values. In response to receiving an adjustment to one or more values (e.g., to a resource time-series), the simulation model may adjust a set of forecasted values”]; 
computing a trend model using the updated periodic components [paragraphs 0136-0137, “Once the adjustments to the demand forecasts are complete, what-if analytic determines 138 whether there are any resource prediction models associated with the adjusted demands … If a resource prediction model is available, then what-if analytic 138 may use the resource prediction model to generate an adjustment to at least one resource performance time-series … Similar to the demand adjustments, the resource performance adjustments may incorporate the trend and/or seasonal factors of the forecast”];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include the process of re-generating at least some of the plurality of sketches when new operating data is received, generating updated periodic components, and computing a trend model using the updated periodic components of Huang. Doing so would help analyzing performance of computing resources, and allowing the system to observe the impact of changes within a system environment (Garvey (US Pub. 2018/0349797), 0002 and 0035).
Garvey, Huang and Garvey (US Pub. 2018/0349797) do not teach
contributions of the regression models to the trend component depend on weights of the regression models, the weights being adjusted based on a value of a future time the trend component being predicted at; 
the trend model comprising an additive correction component to compensate for spikes and step discontinuities;
Lei teaches 
contributions of the regression models to the trend component depend on weights of the regression models [abstract, “use each of the trained models to generate a plurality of past demand forecasts for each of some or all of the past time periods … based on the RMSE, determine a weight for each of the trained models and normalize each weight … then generate a final demand forecast for the item for each future time period by combining a weighted value for each trained model”], the weights being adjusted based on a value of a future time the trend component being predicted at [paragraph 0045, “a weight is determined/assigned for each method/trained model "i" … as follows: W(i) = 1/R(i)”; where paragraph 0044, “R(i) is determined for each of the forecasts F(i) for the periods from k-n to k-1 (i.e., the weeks prior to the forecast period), or weeks 90-99 in the example of FIGS. 3 and 4)”; It can be seen that the value of R(i) is determined based on the time period before the forecast period, for example 10 weeks before the forecast period in this case (weeks 90-99), if the time period before the forecast period (a value of a future time the trend component being predicted at) change (5 weeks before the forecast period for example), then the value of R(i) is also changed, result to the weight W(i) determined for each model is adjusted, therefore, the weight is adjusted based on the duration of the time period (value) before the forecast period];
paragraph 0024 in the specification of the Application recites “The prediction from the regression models can be combined using a weighted mean to generate a prediction from the trend component. The weighting can be adjusted depending on how far into the future the prediction is being made”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include the contributions of the regression models to the trend component depend on weights of the regression models, the weights being adjusted based on a value of a future time the trend component being predicted at of Lei. Doing so would help generating a final demand forecast for the item for each future time period by combining a weighted value for each trained model (Lei, abstract).
Garvey, Huang, Garvey (US Pub. 2018/0349797) and Lei do not teach
the trend model comprising an additive correction component to compensate for spikes and step discontinuities; 
Ehrlich teaches
the trend model comprising an additive correction component to compensate for spikes and step discontinuities [paragraphs 0081-0082, “decomposition of the time series can be implemented via a sequence of local regression (LOESS) smoothings … a seasonal (e.g., hourly/daily) component for the specified period (e.g., day/week) can be generated; seasonal values can be removed; and the remainder smoothed based on LOESS to find the trend The overall level is then removed from the seasonal component and then added to the trend component … If the data, the trend component, the seasonal component, and the remainder component are denoted by Yv, Tv, Sv and Rv, for v=1, …, N, then: Yv=Tv+Sv+Rv, in which seasonality is modeled as an additive component. In this regard, by examining a time series in which the seasonal component is removed, e.g., Yv-Sv=Tv+Rv, upward and downward spikes in Yv-Sv can be analyzed to generate a threshold crossing alert”]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include the trend model comprising an additive correction component to compensate for spikes and step discontinuities of Ehrlich. Doing so would help smoothing the spikes and discontinuities to find the trend of the time series (Ehrlich, 0081).

As per claim 2, Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich teach the method of claim 1.
Garvey teaches
each of the plurality of sketches [seasonal patterns] holds a different version of the time series of prior operating data [paragraph 0052, “the analysis may include … detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns … Based on the analysis a set of forecasted values the project CPU usage over the next three months is generated”; paragraph 0066, “analyze seasons of a single duration or of varying duration to detect seasonal patterns. As an example, the time-series data may be analyzed for daily patterns, weekly patterns, monthly patterns, quarterly patterns, yearly patterns, etc.”].
Huang further teaches
each of the plurality of sketches has a different amount of compression of the time series of prior operating data [Col. 2, lines 55-64, “delta compression systems determine if an incoming data segment is similar to a previously stored data segment by creating a reduced version of the data segment referred to as a sketch. The sketches of two data segments can be compared to quickly determine whether the two segments are similar … An indexed database of sketches of all stored data segments can be searched to locate the data segment that is most similar to the incoming data segment and perform optimal delta compression”; Col. 8, lines 12-13, “FIG. 7 is a diagram illustrating an embodiment of delta compression”, Fig. 7 shows multiple data segments/sketches, each has a different amount of compression], and the plurality of sketches are used by the periodicity tests to test for a range of periodicities using the different amounts of compression in the plurality of sketches [since Huang teaches the sketches where each one has a different amount of compression, and Garvey (2017/0249649) teaches processing time-series data using a set of analytics, where, the analysis may include … detecting seasonal patterns (sketches) within the historical set of time-series data and trending the detected seasonal patterns (0052), the time-series data may be analyzed for daily patterns, weekly patterns, monthly patterns, quarterly patterns, yearly patterns, etc. (0066), therefore, the combination of Garvey and Huang teach the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include each of the plurality of sketches has a different amount of compression of Huang. Doing so would help reducing the total amount of data stored by a large amount (Huang, Col. 2, lines 26-27).

As per claim 3, Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich teach the method of claim 2.
Garvey further teaches
the periodicity tests include a hypothesis test [paragraph 0048, “a forecasting analytic or set of analytics that may be invoked to process time-series data”] for fitting multiple smooth periodic components, the periodic components including at least one of hourly, daily, weekly, weekend, and weekday [paragraph 0048, “a forecasting analytic or set of analytics that may be invoked to process time-series data”; paragraph 0052, “forecasting services 130 may analyze a historical set of time-series data that tracks CPU usage on the host … the analysis may include … detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns”; paragraph 0066, “analyze seasons of a single duration or of varying duration to detect seasonal patterns. As an example, the time-series data may be analyzed for daily patterns, weekly patterns, monthly patterns, quarterly patterns, yearly patterns, etc.”].  
paragraph 0023 of the Specification recites “hypothesis testing is performed to find if seasonal ( or periodic) components are present in the data … hypothesis testing includes: a custom hypothesis test for fitting a variety of smooth periodic components (e.g., frequently occurring periodic components such as hourly, daily, weekly, weekend/weekday and daily, etc.)”.

As per claim 8, Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich teach the method of claim 1.
Lei further teaches 
the regression models of the trend component are combined using a weighted sum [paragraph 0045, “a weight is determined/assigned for each method/trained model "i" … Each weight is then normalized … which adds all the weights together, and normalizes the individual weights such that their sum equals to 1”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include the regression models of the trend component are combined using a weighted sum of Lei. Doing so would help generating a final demand forecast for the item for each future time period by combining a weighted value for each trained model (Lei, abstract).

As per claim 12, Garvey teaches a system comprising: 
a processor [paragraph 0172, processor]; and 
a memory coupled to the processor, the memory storing instructions executable by the processor to perform a method [paragraph 0174, “main memory 906, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 902 for storing information and instructions to be executed by processor”], the method comprising: 
receiving operating data from a resource [paragraph 0054, “receives, as input, a set of time-series data”]; 
applying periodicity tests to the received operating data [paragraph 0048, “a forecasting analytic or set of analytics that may be invoked to process time-series data”] using a plurality of sketches [seasonal patterns] of time series of prior operating data [paragraph 0052, “forecasting services 130 may analyze a historical set of time-series data that tracks CPU usage on the host … the analysis may include … detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns”], the periodicity tests generating periodic components [paragraph 0054, “Pattern detection logic 210 processes the set of time-series data D to detect and classify a set of seasonal patterns, denoted P, which includes pattern identification information {p1, ... pj} for each detected seasonal pattern”; paragraph 0052, “the analysis may include … detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns … Based on the analysis a set of forecasted values the project CPU usage over the next three months is generated”]; 
the sketches comprising longer periodicities [paragraph 0066, “the time-series data may be analyzed for daily patterns, weekly patterns, monthly patterns, quarterly patterns, yearly patterns, etc.”];
applying a plurality of regression models to the received operating data, each regression model being applied over a different time scale [paragraph 0058, “The forecasting model may trend samples from different seasonal pattern independently. For example, seasonal highs may be trended independently of seasonal lows”; paragraph 0098, “The grouping and pattern trending techniques further allow for each seasonal pattern component to be independently analyzed. As an example, a component grouping for Monday, 9 a.m. to 10 a.m. may have slopes computed for all data point pairs for this sub-period separated by one or more seasonal cycles. A second component grouping for Monday 10 a.m. to 11 a.m. includes data points for the same seasonal pattern that fall within this sub-period … Thus, the trend for the first hour of a seasonal pattern may be compared to the trend of a second seasonal pattern, which may be compared to a third hour and so on”], the regression models collectively generating a trend component[paragraph 0035, “The administrator may plot a trend line using a linear regression model to predict whether current hardware is sufficient for peak months”; paragraph 0019, “FIG. 8B illustrates a difference in forecasts that result from regression-based trending of a sample and pattern-based trending”]; 
computing a trend model [trend of a seasonal pattern] using the periodic components and the trend component [paragraph 0098, “independent analysis for each component groups of the seasonal pattern. Thus, the trend for the first hour of a seasonal pattern may be compared to the trend of a second seasonal pattern, which may be compared to a third hour and so on … The representative slope may then be selected as the median slope of the set of slopes computed for each group in the seasonal pattern”]; 
paragraph 0022 in the specification of the Application recites “Function module 440 can estimate a function x(t) (e.g., mean forecasted time series 320A in FIG. 3) using received new actual operating data from system 100 (e.g., one or more of resources 1101,1 - 110A,B) and the sketches. An estimate of function x(t) can also be referred to as a trend model”.
determining a random process describing the historical evolution of the trend model [paragraph 0060, “the process detects and classifies seasonal patterns within the set of time-series data”; paragraph 0052, “detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns”]; and 
calculating and providing a mean prediction, an upper bound, and a lower bound [paragraph 0162, “compute the forecast high and low for sample sub-period t”] for resource utilization at a future time using the trend model and a predicted distribution [paragraph 0098, “independent analysis for each component groups of the seasonal pattern. Thus, the trend for the first hour of a seasonal pattern may be compared to the trend of a second seasonal pattern, which may be compared to a third hour and so on … The representative slope may then be selected as the median slope of the set of slopes computed for each group in the seasonal pattern”; paragraph 0111, “a representative trend rate for the seasonal pattern is determined by analyzing the set of trend rates for each of the component groupings and selecting the median trend rate. For example, if a set of slopes includes ten values sorted from lowest to highest, the median would be the sum of the two middle slope values divided by two”], and a predicted distribution [paragraph 0052, “forecasting services 130 outputs a set of forecasted values in accordance with the forecasting parameters … the analysis may include … detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns … Based on the analysis a set of forecasted values the project CPU usage over the next three months is generated”].  
Garvey does not explicitly teach
the sketches comprising longer periodicities using a higher compression process, the higher compression process configured to perform the periodicity tests using a fixed amount of storage (emphasis added); 
re-generating at least some of the plurality of sketches when new operating data is received; 
applying the periodicity tests to the new operating data using the re-generated sketches to generate updated periodic components; 
contributions of the regression models to the trend component depend on weights of the regression models, the weights being adjusted based on a value of a future time the trend component being predicted at; 
computing a trend model using the updated periodic components (emphasis added);
the trend model comprising an additive correction component to compensate for spikes and step discontinuities;
Huang teaches 
 the sketches comprising longer periodicities using a higher compression process, the higher compression process configured to perform the periodicity tests using a fixed amount of storage [Fig. 7, Col. 8, lines 12-46 disclose multiple stored data segments/sketches, each has a different amount of compression. The system performs the testing by comparing the stored and new data, “similar data 704 is identified to be similar to new data 700 using a sketch index”

    PNG
    media_image1.png
    240
    490
    media_image1.png
    Greyscale

Reference 710 refers to similar data 704 and indicates that the character sequence references refer to character sequences found in similar data 704. Character sequence reference 714 indicates that characters 2-7 of similar data 704 are to be inserted in its position when reconstructing new data 700 from encoded new data 708; character sequence reference 718 indicates that characters 10-19 of similar data 704 are to be inserted in its position when reconstructing new data 700 from encoded new data 708; and character sequence reference 722 indicates that characters 23-26 of similar data 704 are to be inserted in its position when reconstructing new data 700 from encoded new data 708. Character sequences 712, 716, and 720 are not found in similar data 704, so they appear unchanged in encoded new data 708 and remain when new data 700 is reconstructed from encoded new data 708. So instead of storing the whole new data, similar compressed data is used, results to a same amount of storage is used for the new data];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include the sketches comprising longer periodicities using a higher compression process, the higher compression process configured to perform the periodicity tests using a fixed amount of storage of Huang. Doing so would help encoding new data sequences use other encoding schemes that enable the indication of using portions of one or more previously stored segments and differences to store a new data segment (Huang, Col. 8, lines 51-55).
Garvey and Huang do not teach
re-generating at least some of the plurality of sketches when new operating data is received; 
applying the periodicity tests to the new operating data using the re-generated sketches to generate updated periodic components; 
contributions of the regression models to the trend component depend on weights of the regression models, the weights being adjusted based on a value of a future time the trend component being predicted at; 
computing a trend model using the updated periodic components (emphasis added);
the trend model comprising an additive correction component to compensate for spikes and step discontinuities;
Garvey (US Pub. 2018/0349797) teaches
re-generating at least some of the plurality of sketches when new operating data is received [paragraph 0036, “the what-if analytic 138 may account for trends and seasonal patterns when training the simulation models”; paragraphs 0038-0039, “Once trained, a correlation prediction model may be used to project values for one or more performance metrics of a resource as a function of learned correlation patterns. For example, a correlation prediction model may output a projected CPU utilization rate based on an input demand or combination of demands … a simulation model accounts for seasonal correlation patterns. For example, within a computing environment, high and/or low demands may recur on a seasonal basis (e.g., monthly, weekly, daily, etc.)”; paragraph 0042, “Once trained, a simulation model may be evaluated against one or more what-if scenarios. Each what-if scenario defines a set of one more scenario parameters including an adjustment to one or more resource and/or demand time series values … To run the simulation, the user may input, into the simulation model, the magnitude of the adjustment of the set of resource values (new operating data). In response, the simulation model generates and present a projected adjustment (re-generating forecasting value based on analyzing different demand values) to a set of one or more demand values”]; 
applying the periodicity tests to the new operating data using the re-generated sketches to generate updated periodic components [paragraph 0043, “the simulation model may run historical simulations and/or forecast simulations. With a historical simulation, adjustments are made to one or more historical values to determine how the change would have affected past performance. For example, the user may query the simulation model to determine how one hundred more instances of a cloud server would have affected performance of a particular target host in the past week. A forecast simulation, on the other hand, may involve changes to one or more historical values and/or one or more forecasted values to determine how a change would affect future performance. In this case, the simulation model may comprise a forecasting model to project future values. In response to receiving an adjustment to one or more values (e.g., to a resource time-series), the simulation model may adjust a set of forecasted values”]; 
computing a trend model using the updated periodic components [paragraphs 0136-0137, “Once the adjustments to the demand forecasts are complete, what-if analytic determines 138 whether there are any resource prediction models associated with the adjusted demands … If a resource prediction model is available, then what-if analytic 138 may use the resource prediction model to generate an adjustment to at least one resource performance time-series … Similar to the demand adjustments, the resource performance adjustments may incorporate the trend and/or seasonal factors of the forecast”];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include the process of re-generating at least some of the plurality of sketches when new operating data is received, generating updated periodic components, and computing a trend model using the updated periodic components of Huang. Doing so would help analyzing performance of computing resources, and allowing the system to observe the impact of changes within a system environment (Garvey (US Pub. 2018/0349797), 0002 and 0035).
Garvey, Huang and Garvey (US Pub. 2018/0349797) do not teach
contributions of the regression models to the trend component depend on weights of the regression models, the weights being adjusted based on a value of a future time the trend component being predicted at; 
the trend model comprising an additive correction component to compensate for spikes and step discontinuities;
Lei teaches 
contributions of the regression models to the trend component depend on weights of the regression models [abstract, “use each of the trained models to generate a plurality of past demand forecasts for each of some or all of the past time periods … based on the RMSE, determine a weight for each of the trained models and normalize each weight … then generate a final demand forecast for the item for each future time period by combining a weighted value for each trained model”], the weights being adjusted based on a value of a future time the trend component being predicted at [paragraph 0045, “a weight is determined/assigned for each method/trained model "i" … as follows: W(i) = 1/R(i)”; where paragraph 0044, “R(i) is determined for each of the forecasts F(i) for the periods from k-n to k-1 (i.e., the weeks prior to the forecast period), or weeks 90-99 in the example of FIGS. 3 and 4)”; It can be seen that the value of R(i) is determined based on the time period before the forecast period, for example 10 weeks before the forecast period in this case (weeks 90-99), if the time period before the forecast period (a value of a future time the trend component being predicted at) change (5 weeks before the forecast period for example), then the value of R(i) is also changed, result to the weight W(i) determined for each model is adjusted, therefore, the weight is adjusted based on the duration of the time period (value) before the forecast period];
paragraph 0024 in the specification of the Application recites “The prediction from the regression models can be combined using a weighted mean to generate a prediction from the trend component. The weighting can be adjusted depending on how far into the future the prediction is being made”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include the contributions of the regression models to the trend component depend on weights of the regression models, the weights being adjusted based on a value of a future time the trend component being predicted at of Lei. Doing so would help generating a final demand forecast for the item for each future time period by combining a weighted value for each trained model (Lei, abstract).
Garvey, Huang, Garvey (US Pub. 2018/0349797) and Lei do not teach
the trend model comprising an additive correction component to compensate for spikes and step discontinuities; 
Ehrlich teaches
the trend model comprising an additive correction component to compensate for spikes and step discontinuities [paragraphs 0081-0082, “decomposition of the time series can be implemented via a sequence of local regression (LOESS) smoothings … a seasonal (e.g., hourly/daily) component for the specified period (e.g., day/week) can be generated; seasonal values can be removed; and the remainder smoothed based on LOESS to find the trend The overall level is then removed from the seasonal component and then added to the trend component … If the data, the trend component, the seasonal component, and the remainder component are denoted by Yv, Tv, Sv and Rv, for v=1, …, N, then: Yv=Tv+Sv+Rv, in which seasonality is modeled as an additive component. In this regard, by examining a time series in which the seasonal component is removed, e.g., Yv-Sv=Tv+Rv, upward and downward spikes in Yv-Sv can be analyzed to generate a threshold crossing alert”]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include the trend model comprising an additive correction component to compensate for spikes and step discontinuities of Ehrlich. Doing so would help smoothing the spikes and discontinuities to find the trend of the time series (Ehrlich, 0081).

As per claim 13, Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich teach the system of claim 12.
Garvey teaches
each of the plurality of sketches [seasonal patterns] holds a different version of the time series of prior operating data [paragraph 0052, “the analysis may include … detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns … Based on the analysis a set of forecasted values the project CPU usage over the next three months is generated”; paragraph 0066, “analyze seasons of a single duration or of varying duration to detect seasonal patterns. As an example, the time-series data may be analyzed for daily patterns, weekly patterns, monthly patterns, quarterly patterns, yearly patterns, etc.”].
 Huang teaches
each of the plurality of sketches has a different amount of compression of the time series of prior operating data [Col. 2, lines 55-64, “delta compression systems determine if an incoming data segment is similar to a previously stored data segment by creating a reduced version of the data segment referred to as a sketch. The sketches of two data segments can be compared to quickly determine whether the two segments are similar … An indexed database of sketches of all stored data segments can be searched to locate the data segment that is most similar to the incoming data segment and perform optimal delta compression”; Col. 8, lines 12-13, “FIG. 7 is a diagram illustrating an embodiment of delta compression”, Fig. 7 shows multiple data segments/sketches, each has a different amount of compression], and the plurality of sketches are used by the periodicity tests to test for a range of periodicities using the different amounts of compression in the plurality of sketches [since Huang teaches the sketches where each one has a different amount of compression, and Garvey (2017/0249649) teaches processing time-series data using a set of analytics, where, the analysis may include … detecting seasonal patterns (sketches) within the historical set of time-series data and trending the detected seasonal patterns (0052), the time-series data may be analyzed for daily patterns, weekly patterns, monthly patterns, quarterly patterns, yearly patterns, etc. (0066), therefore, the combination of Garvey and Huang teach the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include each of the plurality of sketches has a different amount of compression of Huang. Doing so would help reducing the total amount of data stored by a large amount (Huang, Col. 2, lines 26-27).

As per claim 14, Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich teach the system of claim 12.
Garvey further teaches
the periodicity tests include a hypothesis test [paragraph 0048, “a forecasting analytic or set of analytics that may be invoked to process time-series data”] for fitting multiple smooth periodic components, the periodic components including at least one of hourly, daily, weekly, weekend, and weekday [paragraph 0048, “a forecasting analytic or set of analytics that may be invoked to process time-series data”; paragraph 0052, “forecasting services 130 may analyze a historical set of time-series data that tracks CPU usage on the host … the analysis may include … detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns”; paragraph 0066, “analyze seasons of a single duration or of varying duration to detect seasonal patterns. As an example, the time-series data may be analyzed for daily patterns, weekly patterns, monthly patterns, quarterly patterns, yearly patterns, etc.”].  
paragraph 0023 of the Specification recites “hypothesis testing is performed to find if seasonal (or periodic) components are present in the data … hypothesis testing includes: a custom hypothesis test for fitting a variety of smooth periodic components (e.g., frequently occurring periodic components such as hourly, daily, weekly, weekend/weekday and daily, etc.)”

As per claim 16, Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich teach the system of claim 14.
Garvey teaches [a forecasting analytic or set of analytics that may be invoked to process time-series data … forecasting services 130 may analyze a historical set of time-series data that tracks CPU usage on the host … the analysis may include … detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns … the time-series data may be analyzed for daily patterns, weekly patterns, monthly patterns, quarterly patterns, yearly patterns, etc. (0048, 0052, 0066)].
Huang teaches
a test for periodicity in the variance in the received operating data and a second subset of sketches from the plurality of sketches of time series of prior operating data [Col. 2, line 58 to Col. 3, line 19, “The sketches of two data segments can be compared to quickly determine whether the two segments are similar … An indexed database of sketches of all stored data segments (second subset of sketchs) can be searched to locate the data segment that is most similar to the incoming data segment and perform optimal delta compression … When an incoming data segment is not determined to be identical to a previously stored data segment, its sketch is compared against the sketches in the limited sketch index to locate a similar data segment. If no similar data segments are located using the limited sketch index, the data segment is stored without delta compression”; since Garvey teaches the stored periodic seasonal patterns/sketches such as daily patterns, weekly patterns, monthly patterns, etc., and Huang teaches comparing the stored data to the new data to identify the variance, thus the combination of Harvey (2017/0249649) and Huang teaches the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include a test for periodicity in the variance in the received operating data and a second subset of sketches from the plurality of sketches of time series of prior operating data of Huang. Doing so would help reducing the total amount of data stored by a large amount (Huang, Col. 2, lines 26-27).

As per claim 19, Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich teach the system of claim 12.
Lei further teaches 
the regression models of the trend component are combined using a weighted sum [paragraph 0045, “a weight is determined/assigned for each method/trained model "i" … Each weight is then normalized … which adds all the weights together, and normalizes the individual weights such that their sum equals to 1”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include the regression models of the trend component are combined using a weighted sum of Lei. Doing so would help generating a final demand forecast for the item for each future time period by combining a weighted value for each trained model (Lei, abstract).

As per claim 22, Garvey teaches a non-transitory computer-readable storage medium having embodied thereon instructions, which when executed by at least one processor, perform steps of a method, the method comprising [paragraph 0177, “the techniques herein are performed by computer system 900 in response to processor 904 executing one or more sequences of one or more instructions contained in main memory 906. Such instructions may be read into main memory 906 from another storage medium, such as storage device 910. Execution of the sequences of instructions contained in main memory 906 causes processor 904 to perform the process steps”]: 
receiving operating data from a resource [paragraph 0054, “receives, as input, a set of time-series data”]; 
applying periodicity tests to the received operating data [paragraph 0048, “a forecasting analytic or set of analytics that may be invoked to process time-series data”] using a plurality of sketches [seasonal patterns] of time series of prior operating data [paragraph 0052, “forecasting services 130 may analyze a historical set of time-series data that tracks CPU usage on the host … the analysis may include … detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns”], the periodicity tests generating periodic components [paragraph 0054, “Pattern detection logic 210 processes the set of time-series data D to detect and classify a set of seasonal patterns, denoted P, which includes pattern identification information {p1, ... pj} for each detected seasonal pattern”; paragraph 0052, “the analysis may include … detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns … Based on the analysis a set of forecasted values the project CPU usage over the next three months is generated”]; 
the sketches comprising longer periodicities [paragraph 0066, “the time-series data may be analyzed for daily patterns, weekly patterns, monthly patterns, quarterly patterns, yearly patterns, etc.”];
applying a plurality of regression models to the received operating data, each regression model being applied over a different time scale [paragraph 0058, “The forecasting model may trend samples from different seasonal pattern independently. For example, seasonal highs may be trended independently of seasonal lows”; paragraph 0098, “The grouping and pattern trending techniques further allow for each seasonal pattern component to be independently analyzed. As an example, a component grouping for Monday, 9 a.m. to 10 a.m. may have slopes computed for all data point pairs for this sub-period separated by one or more seasonal cycles. A second component grouping for Monday 10 a.m. to 11 a.m. includes data points for the same seasonal pattern that fall within this sub-period … Thus, the trend for the first hour of a seasonal pattern may be compared to the trend of a second seasonal pattern, which may be compared to a third hour and so on”], the regression models collectively generating a trend component[paragraph 0035, “The administrator may plot a trend line using a linear regression model to predict whether current hardware is sufficient for peak months”; paragraph 0019, “FIG. 8B illustrates a difference in forecasts that result from regression-based trending of a sample and pattern-based trending”]; 
computing a trend model [trend of a seasonal pattern] using the periodic components and the trend component [paragraph 0098, “independent analysis for each component groups of the seasonal pattern. Thus, the trend for the first hour of a seasonal pattern may be compared to the trend of a second seasonal pattern, which may be compared to a third hour and so on … The representative slope may then be selected as the median slope of the set of slopes computed for each group in the seasonal pattern”]; 
paragraph 0022 in the specification of the Application recites “Function module 440 can estimate a function x(t) (e.g., mean forecasted time series 320A in FIG. 3) using received new actual operating data from system 100 (e.g., one or more of resources 1101,1 - 110A,B) and the sketches. An estimate of function x(t) can also be referred to as a trend model”.
determining a random process describing the historical evolution of the trend model [paragraph 0060, “the process detects and classifies seasonal patterns within the set of time-series data”; paragraph 0052, “detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns”]; and 
calculating and providing a mean prediction, an upper bound, and a lower bound [paragraph 0162, “compute the forecast high and low for sample sub-period t”] for resource utilization at a future time using the trend model and a predicted distribution [paragraph 0098, “independent analysis for each component groups of the seasonal pattern. Thus, the trend for the first hour of a seasonal pattern may be compared to the trend of a second seasonal pattern, which may be compared to a third hour and so on … The representative slope may then be selected as the median slope of the set of slopes computed for each group in the seasonal pattern”; paragraph 0111, “a representative trend rate for the seasonal pattern is determined by analyzing the set of trend rates for each of the component groupings and selecting the median trend rate. For example, if a set of slopes includes ten values sorted from lowest to highest, the median would be the sum of the two middle slope values divided by two”], and a predicted distribution [paragraph 0052, “forecasting services 130 outputs a set of forecasted values in accordance with the forecasting parameters … the analysis may include … detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns … Based on the analysis a set of forecasted values the project CPU usage over the next three months is generated”].  
Garvey does not explicitly teach
the sketches comprising longer periodicities using a higher compression process, the higher compression process configured to perform the periodicity tests using a fixed amount of storage (emphasis added); 
re-generating at least some of the plurality of sketches when new operating data is received; 
applying the periodicity tests to the new operating data using the re-generated sketches to generate updated periodic components; 
contributions of the regression models to the trend component depend on weights of the regression models, the weights being adjusted based on a value of a future time the trend component being predicted at; 
computing a trend model using the updated periodic components (emphasis added);
the trend model comprising an additive correction component to compensate for spikes and step discontinuities;
Huang teaches 
 the sketches comprising longer periodicities using a higher compression process, the higher compression process configured to perform the periodicity tests using a fixed amount of storage [Fig. 7, Col. 8, lines 12-46 disclose multiple stored data segments/sketches, each has a different amount of compression. The system performs the testing by comparing the stored and new data, “similar data 704 is identified to be similar to new data 700 using a sketch index”

    PNG
    media_image1.png
    240
    490
    media_image1.png
    Greyscale

Reference 710 refers to similar data 704 and indicates that the character sequence references refer to character sequences found in similar data 704. Character sequence reference 714 indicates that characters 2-7 of similar data 704 are to be inserted in its position when reconstructing new data 700 from encoded new data 708; character sequence reference 718 indicates that characters 10-19 of similar data 704 are to be inserted in its position when reconstructing new data 700 from encoded new data 708; and character sequence reference 722 indicates that characters 23-26 of similar data 704 are to be inserted in its position when reconstructing new data 700 from encoded new data 708. Character sequences 712, 716, and 720 are not found in similar data 704, so they appear unchanged in encoded new data 708 and remain when new data 700 is reconstructed from encoded new data 708. So instead of storing the whole new data, similar compressed data is used, results to a same amount of storage is used for the new data];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include the sketches comprising longer periodicities using a higher compression process, the higher compression process configured to perform the periodicity tests using a fixed amount of storage of Huang. Doing so would help encoding new data sequences use other encoding schemes that enable the indication of using portions of one or more previously stored segments and differences to store a new data segment (Huang, Col. 8, lines 51-55).
Garvey and Huang do not teach
re-generating at least some of the plurality of sketches when new operating data is received; 
applying the periodicity tests to the new operating data using the re-generated sketches to generate updated periodic components; 
contributions of the regression models to the trend component depend on weights of the regression models, the weights being adjusted based on a value of a future time the trend component being predicted at; 
computing a trend model using the updated periodic components (emphasis added);
the trend model comprising an additive correction component to compensate for spikes and step discontinuities;
Garvey (US Pub. 2018/0349797) teaches
re-generating at least some of the plurality of sketches when new operating data is received [paragraph 0036, “the what-if analytic 138 may account for trends and seasonal patterns when training the simulation models”; paragraphs 0038-0039, “Once trained, a correlation prediction model may be used to project values for one or more performance metrics of a resource as a function of learned correlation patterns. For example, a correlation prediction model may output a projected CPU utilization rate based on an input demand or combination of demands … a simulation model accounts for seasonal correlation patterns. For example, within a computing environment, high and/or low demands may recur on a seasonal basis (e.g., monthly, weekly, daily, etc.)”; paragraph 0042, “Once trained, a simulation model may be evaluated against one or more what-if scenarios. Each what-if scenario defines a set of one more scenario parameters including an adjustment to one or more resource and/or demand time series values … To run the simulation, the user may input, into the simulation model, the magnitude of the adjustment of the set of resource values (new operating data). In response, the simulation model generates and present a projected adjustment (re-generating forecasting value based on analyzing different demand values) to a set of one or more demand values”]; 
applying the periodicity tests to the new operating data using the re-generated sketches to generate updated periodic components [paragraph 0043, “the simulation model may run historical simulations and/or forecast simulations. With a historical simulation, adjustments are made to one or more historical values to determine how the change would have affected past performance. For example, the user may query the simulation model to determine how one hundred more instances of a cloud server would have affected performance of a particular target host in the past week. A forecast simulation, on the other hand, may involve changes to one or more historical values and/or one or more forecasted values to determine how a change would affect future performance. In this case, the simulation model may comprise a forecasting model to project future values. In response to receiving an adjustment to one or more values (e.g., to a resource time-series), the simulation model may adjust a set of forecasted values”]; 
computing a trend model using the updated periodic components [paragraphs 0136-0137, “Once the adjustments to the demand forecasts are complete, what-if analytic determines 138 whether there are any resource prediction models associated with the adjusted demands … If a resource prediction model is available, then what-if analytic 138 may use the resource prediction model to generate an adjustment to at least one resource performance time-series … Similar to the demand adjustments, the resource performance adjustments may incorporate the trend and/or seasonal factors of the forecast”];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include the process of re-generating at least some of the plurality of sketches when new operating data is received, generating updated periodic components, and computing a trend model using the updated periodic components of Huang. Doing so would help analyzing performance of computing resources, and allowing the system to observe the impact of changes within a system environment (Garvey (US Pub. 2018/0349797), 0002 and 0035).
Garvey, Huang and Garvey (US Pub. 2018/0349797) do not teach
contributions of the regression models to the trend component depend on weights of the regression models, the weights being adjusted based on a value of a future time the trend component being predicted at; 
the trend model comprising an additive correction component to compensate for spikes and step discontinuities;
Lei teaches 
contributions of the regression models to the trend component depend on weights of the regression models [abstract, “use each of the trained models to generate a plurality of past demand forecasts for each of some or all of the past time periods … based on the RMSE, determine a weight for each of the trained models and normalize each weight … then generate a final demand forecast for the item for each future time period by combining a weighted value for each trained model”], the weights being adjusted based on a value of a future time the trend component being predicted at [paragraph 0045, “a weight is determined/assigned for each method/trained model "i" … as follows: W(i) = 1/R(i)”; where paragraph 0044, “R(i) is determined for each of the forecasts F(i) for the periods from k-n to k-1 (i.e., the weeks prior to the forecast period), or weeks 90-99 in the example of FIGS. 3 and 4)”; It can be seen that the value of R(i) is determined based on the time period before the forecast period, for example 10 weeks before the forecast period in this case (weeks 90-99), if the time period before the forecast period (a value of a future time the trend component being predicted at) change (5 weeks before the forecast period for example), then the value of R(i) is also changed, result to the weight W(i) determined for each model is adjusted, therefore, the weight is adjusted based on the duration of the time period (value) before the forecast period];
paragraph 0024 in the specification of the Application recites “The prediction from the regression models can be combined using a weighted mean to generate a prediction from the trend component. The weighting can be adjusted depending on how far into the future the prediction is being made”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include the contributions of the regression models to the trend component depend on weights of the regression models, the weights being adjusted based on a value of a future time the trend component being predicted at of Lei. Doing so would help generating a final demand forecast for the item for each future time period by combining a weighted value for each trained model (Lei, abstract).
Garvey, Huang, Garvey (US Pub. 2018/0349797) and Lei do not teach
the trend model comprising an additive correction component to compensate for spikes and step discontinuities; 
Ehrlich teaches
the trend model comprising an additive correction component to compensate for spikes and step discontinuities [paragraphs 0081-0082, “decomposition of the time series can be implemented via a sequence of local regression (LOESS) smoothings … a seasonal (e.g., hourly/daily) component for the specified period (e.g., day/week) can be generated; seasonal values can be removed; and the remainder smoothed based on LOESS to find the trend The overall level is then removed from the seasonal component and then added to the trend component … If the data, the trend component, the seasonal component, and the remainder component are denoted by Yv, Tv, Sv and Rv, for v=1, …, N, then: Yv=Tv+Sv+Rv, in which seasonality is modeled as an additive component. In this regard, by examining a time series in which the seasonal component is removed, e.g., Yv-Sv=Tv+Rv, upward and downward spikes in Yv-Sv can be analyzed to generate a threshold crossing alert”]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include the trend model comprising an additive correction component to compensate for spikes and step discontinuities of Ehrlich. Doing so would help smoothing the spikes and discontinuities to find the trend of the time series (Ehrlich, 0081).

Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey et al. in view of Huang et al. in view of Garvey (US Pub. 2018/0349797) in view of Lei et al. in view of Ehrlich et al. and further in view of Raj (US Pub. 2018/0060205).
As per claim 4, Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich teach the method of claim 3.
Garvey (as modified) teaches [Garvey, paragraphs 0048, 0052, a forecasting analytic or set of analytics that may be invoked to process time-series data … forecasting services 130 may analyze a historical set of time-series data that tracks CPU usage on the host … the analysis may include … detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns; Huang, Col. 2, lines 55-64, The sketches of two data segments can be compared to quickly determine whether the two segments are similar … An indexed database of sketches of all stored data segments can be searched to locate the data segment that is most similar to the incoming data segment].
Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich do not teach
the periodicity tests further include a hypothesis test for periodic spikes in the received operating data and a first subset of sketches from the plurality of sketches of time series of prior operating data.  
Raj teaches
the periodicity tests further include a hypothesis test for periodic spikes in the received operating data and a first subset of sketches from the plurality of sketches of time series of prior operating data [Fig. 3, paragraph 0051, “The periodogram 220A shows a plurality of spikes distributed across the time series. These spikes indicate the most probable frequency which is present in the time series … the most probable frequencies are found in day 1 (221) and day 7 (222)”; since Garvey (as modified) teaches comparing the received data to the sketches stored in the database to determine the similar sketches (first subset of sketches that comprise period spikes), while Raj teaches the time series data includes the periodic spikes, thus the combination of Garvey (2017/0249649) and Raj read on the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey (2017/0249649) to include a hypothesis test for periodic spikes in the received operating data and a first subset of sketches of Raj. Doing so would help determining the most probable frequencies in the pattern analysis (Raj, 0051).

As per claim 5, Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei, Ehrlich and Raj teach the method of claim 4.
Garvey teaches [paragraphs 0048, 0052, 0066, a forecasting analytic or set of analytics that may be invoked to process time-series data … forecasting services 130 may analyze a historical set of time-series data that tracks CPU usage on the host … the analysis may include … detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns … the time-series data may be analyzed for daily patterns, weekly patterns, monthly patterns, quarterly patterns, yearly patterns, etc.].
Garver further teaches [paragraph 0035, a time-series signal may exhibit various behaviors such as seasonal variations in peaks and lows, trends, and/or states].
Huang teaches
a test for periodicity in the variance in the received operating data and a second subset of sketches from the plurality of sketches of time series of prior operating data [Col. 2, line 58 to Col. 3, line 19, “The sketches of two data segments can be compared to quickly determine whether the two segments are similar … An indexed database of sketches of all stored data segments (second subset of sketchs) can be searched to locate the data segment that is most similar to the incoming data segment and perform optimal delta compression … When an incoming data segment is not determined to be identical to a previously stored data segment, its sketch is compared against the sketches in the limited sketch index to locate a similar data segment. If no similar data segments are located using the limited sketch index, the data segment is stored without delta compression”; since Garvey teaches the stored periodic seasonal patterns/sketches such as daily patterns, weekly patterns, monthly patterns, etc., and Huang teaches comparing the stored data to the new data to identify the variance, thus the combination of Harvey (2017/0249649) and Huang teaches the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include a test for periodicity in the variance in the received operating data and a second subset of sketches from the plurality of sketches of time series of prior operating data of Huang. Doing so would help reducing the total amount of data stored by a large amount (Huang, Col. 2, lines 26-27).
As per claim 15, Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich teach the system of claim 13.
Garvey (as modified) teaches [Garvey, paragraphs 0048, 0052, a forecasting analytic or set of analytics that may be invoked to process time-series data … forecasting services 130 may analyze a historical set of time-series data that tracks CPU usage on the host … the analysis may include … detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns; Huang, Col. 2, lines 55-64, The sketches of two data segments can be compared to quickly determine whether the two segments are similar … An indexed database of sketches of all stored data segments can be searched to locate the data segment that is most similar to the incoming data segment].
Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich do not teach
the periodicity tests further include a hypothesis test for periodic spikes in the received operating data and a first subset of sketches from the plurality of sketches of time series of prior operating data.  
Raj teaches
the periodicity tests further include a hypothesis test for periodic spikes in the received operating data and a first subset of sketches from the plurality of sketches of time series of prior operating data [Fig. 3, paragraph 0051, “The periodogram 220A shows a plurality of spikes distributed across the time series. These spikes indicate the most probable frequency which is present in the time series … the most probable frequencies are found in day 1 (221) and day 7 (222)”; since Garvey (as modified) teaches comparing the received data to the sketches stored in the database to determine the similar sketches (first subset of sketches that comprise period spikes), while Raj teaches the time series data includes the periodic spikes, thus the combination of Garvey (2017/0249649) and Raj read on the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey (2017/0249649) to include a hypothesis test for periodic spikes in the received operating data and a first subset of sketches of Raj. Doing so would help determining the most probable frequencies in the pattern analysis (Raj, 0051).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey et al. in view of Huang et al. in view of Garvey (US Pub. 2018/0349797) in view of Lei et al. in view of Ehrlich et al. in view of Raj and further in view of Maeda et al. (US Pub. 2008/0026704).
As per claim 6, Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei, Ehrlich and Raj teach the method of claim 5.
Garvey further teaches 
the periodicity tests include a test for arbitrary periodic behavior in the received operating data and a third subset of sketches from the - 23 -PA9003USplurality of sketches of time series of prior operating data [paragraph 0036, “A "season" … refers to a period of time before an exhibited behavior begins to repeat itself”; paragraph 0048, “a forecasting analytic or set of analytics that may be invoked to process time-series data”; paragraph 0066, “Seasonal classification logic 210 may analyze seasons of a single duration or of varying duration to detect seasonal patterns. As an example, the time-series data may be analyzed for daily patterns, weekly patterns, monthly patterns, quarterly patterns, yearly patterns, etc. The seasons that are analyzed may be of user-specified duration, a predefined duration, or selected based on a set of criteria or rules. If a request received from a client specifies the length of the season as L periods, for instance, then seasonal analytic logic 210 analyzes the time series data to determine whether there are any behaviors that recur every L periods (third subset of sketches)”; since Garvey teaches arbitrary periodic behavior of the time series data, for example, behaviors that recur every L periods, and Huang teaches the sketches of two data segments (stored and received segments) can be compared to quickly determine whether the two segments are similar, therefore, the combination of Harvey (2017/0249649) and Huang teaches the claim limitation].
Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei, Ehrlich and Raj do not teach
the test for arbitrary period behavior including an analysis of cyclic autocorrelation.  
Maeda teaches 
the test for arbitrary period behavior including an analysis of cyclic autocorrelation [paragraph 0034, “detection method of pattern matching with respect to cyclic autocorrelation”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified into the method for trending patterns within a set of time-series data of Garvey to include the test for arbitrary period behavior including an analysis of cyclic autocorrelation of Maeda. Doing so would help matching the patterns between the stored and the received time series data.

As per claim 17, Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei, Ehrlich and Raj teach the system of claim 15.
Garvey further teaches 
the periodicity tests include a test for arbitrary periodic behavior in the received operating data and a third subset of sketches from the - 23 -PA9003USplurality of sketches of time series of prior operating data [paragraph 0036, “A "season" … refers to a period of time before an exhibited behavior begins to repeat itself”; paragraph 0048, “a forecasting analytic or set of analytics that may be invoked to process time-series data”; paragraph 0066, “Seasonal classification logic 210 may analyze seasons of a single duration or of varying duration to detect seasonal patterns. As an example, the time-series data may be analyzed for daily patterns, weekly patterns, monthly patterns, quarterly patterns, yearly patterns, etc. The seasons that are analyzed may be of user-specified duration, a predefined duration, or selected based on a set of criteria or rules. If a request received from a client specifies the length of the season as L periods, for instance, then seasonal analytic logic 210 analyzes the time series data to determine whether there are any behaviors that recur every L periods (third subset of sketches)”; since Garvey teaches arbitrary periodic behavior of the time series data, for example, behaviors that recur every L periods, and Huang teaches the sketches of two data segments (stored and received segments) can be compared to quickly determine whether the two segments are similar, therefore, the combination of Harvey (2017/0249649) and Huang teaches the claim limitation].
Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei, Ehrlich and Raj do not teach
the test for arbitrary period behavior including an analysis of cyclic autocorrelation.  
Maeda teaches 
the test for arbitrary period behavior including an analysis of cyclic autocorrelation [paragraph 0034, “detection method of pattern matching with respect to cyclic autocorrelation”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified into the method for trending patterns within a set of time-series data of Garvey to include the test for arbitrary period behavior including an analysis of cyclic autocorrelation of Maeda. Doing so would help matching the patterns between the stored and the received time series data.

Claims 7, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey et al. in view of Huang et al. in view of Garvey (US Pub. 2018/0349797) in view of Lei et al. in view of Ehrlich et al. and further in view of Garvey et al. (US Pub. 2018/0247215).
As per claim 7, Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich teach the method of claim 1.
Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich do not teach
computing the trend model includes adding the periodic components and the trend component;
Garvey (2018/0247215) teaches
computing the trend model includes adding the periodic components and the trend component [paragraph 0089, “generates a final forecast by combining the local trend with the seasonal forecast … the local trend is added to the seasonal forecast”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey (2017/0249649) to include the process of adding the periodic components and the trend component of Garvey (2018/0247215). Doing so would help generating the final forecast representing the trending patterns of the time series data in the future time.

As per claim 11, Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich teach the method of claim 1.
Garvey teaches
allocating resources using the mean prediction [paragraph 0052, “forecasting services 130 outputs a set of forecasted values in accordance with the forecasting parameters … the analysis may include … detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns”; paragraph 0098, “independent analysis for each component groups of the seasonal pattern. Thus, the trend for the first hour of a seasonal pattern may be compared to the trend of a second seasonal pattern, which may be compared to a third hour and so on … The representative slope may then be selected as the median slope of the set of slopes computed for each group in the seasonal pattern”; paragraph 0052, “Based on the analysis, a set of forecasted values the project CPU usage over the next three months is generated”];
Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich do not explicitly teach
allocating resources using the upper bound, and the lower bound;
Garvey (2018/0247215) teaches
allocating resources using the upper bound, and the lower bound [paragraph 0004, “a forecast may be used to determine how many hardware and/or software resources to deploy to keep up with demand”; paragraph 0038, “a forecast is generated based on at least one time-series model that represents long-term patterns and at least one time-series model that represents short-term (or "local") patterns. Using the different time-series models, a forecasting analytic may project future values that account for long-term patterns and short term patterns within a set of time-series data”; paragraph 0104, “an alert threshold may be satisfied if a single forecasted value falls above an upper bound and/or below a lower bound”; paragraph 0090, “a user may request a forecast of overall CPU usage for a set of targets for the next two days. In response, the forecasting analytic may compute a combined forecast and present the forecasted values to the user”; paragraph 0110, “FIG. 12 illustrates an example chart of a set of forecasts that trigger alerts based on different threshold levels of confidence ... Chart 1200 depicts baseline 1202 and observed values 1204 for CPU utilization. Combined forecast 1208 is generated with forecast high 1206 and forecast low 1210 indicating a 90% confidence interval. Alarm threshold 1212 is configured to trigger a notification if there is a 5% probability of a threshold exceedance in the next two hours. In other words, a notification is triggered when the upper bound (forecast high 1206) of a 90% tolerance interval crosses the limit”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey (2017/0249649) to include the process allocating resources using the upper bound, and the lower bound of Garvey (2018/0247215). Doing so would help generating an alert when threshold number of forecasted values fall above the upper and/or below the lower bound to prevent problems occur.

As per claim 18, Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich teach the system of claim 12.
Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich do not teach
computing the trend model includes adding the periodic components and the trend component;
Garvey (2018/0247215) teaches
computing the trend model includes adding the periodic components and the trend component [paragraph 0089, “generates a final forecast by combining the local trend with the seasonal forecast … the local trend is added to the seasonal forecast”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey (2017/0249649) to include the process of adding the periodic components and the trend component of Garvey (2018/0247215. Doing so would help generating the final forecast representing the trending patterns of the time series data in the future time.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey et al. in view of Huang et al. in view of Garvey (US Pub. 2018/0349797) in view of Lei et al. in view of Ehrlich et al. and further in view of Seo et al. (US Pub. 2011/0299104).
As per claim 9, Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich teach the method of claim 1.
Garvey teaches 
determining the predicted distribution of the trend model [paragraph 0052, “detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns”; paragraph 0035, “plot a trend line using a linear regression model to predict whether current hardware is sufficient for peak months”].
Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich do not teach
determining the predicted distribution of the trend model includes fitting a Wiener process to the historical evolution of the regression models (emphasis added).  
Seo teaches 
determining the predicted distribution of the trend model includes fitting a Wiener process to the historical evolution of the regression models [paragraph 0170, “processing of estimation of a spectral distribution by suppressing the number of N to the minimum by an estimation unit such as Wiener estimation”; since Garvey (2017/0249649) teaches determining the predicted distribution based on the historical time series data and the regression model, while Sea teaches the distribution is predicted using an estimation unit such as Wiener estimation, therefore, the combination of Garvey (2017/0249649) and Seo teach the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include the process of determining the predicted distribution using a Wiener process of Seo. Doing so would help producing the trend for the seasonal patterns based on the Wiener process.

As per claim 20, Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich teach the system of claim 12.
Garvey teaches 
determining the predicted distribution of the trend model [paragraph 0052, “detecting seasonal patterns within the historical set of time-series data and trending the detected seasonal patterns”; paragraph 0035, “plot a trend line using a linear regression model to predict whether current hardware is sufficient for peak months”].
Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich do not teach
determining the predicted distribution of the trend model includes fitting a Wiener process to the historical evolution of the regression models (emphasis added).  
Seo teaches 
determining the predicted distribution of the trend model includes fitting a Wiener process to the historical evolution of the regression models [paragraph 0170, “processing of estimation of a spectral distribution by suppressing the number of N to the minimum by an estimation unit such as Wiener estimation”; since Garvey (2017/0249649) teaches determining the predicted distribution based on the historical time series data and the regression model, while Sea teaches the distribution is predicted using an estimation unit such as Wiener estimation, therefore, the combination of Garvey (2017/0249649) and Seo teach the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include the process of determining the predicted distribution using a Wiener process of Seo. Doing so would help producing the trend for the seasonal patterns based on the Wiener process.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garvey et al. in view of Huang et al. in view of Garvey (US Pub. 2018/0349797) in view of Lei et al. in view of Ehrlich et al. and further in view of Cremonesi et al. (US Pub. 2013/0041644).
As per claim 10, Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich teach the method of claim 8.
Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei and Ehrlich do not teach
modeling statistical properties of at least one of the time between step discontinuities and signed magnitudes of the step discontinuities.  
Cremonesi teaches
modeling statistical properties of at least one of the time between step discontinuities and signed magnitudes of the step discontinuities [paragraph 0067, “FIG. 2 is shown a real dataset obtained monitoring the number of bytes of active memory of a computing machine … automatically detect and recognize missing values (dashed ovals in the figure), which shall be filled as explained above, the level discontinuities (rectangular shapes), which shall be adjusted for the correct automatic analysis”; It can be seen that the rectangular shape (level discontinuities) comprises the step discontinuities and the magnitudes (bytes) of the step discontinuities, and the level discontinuities are adjusted].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include the process of modeling statistical properties of at least one of time between step discontinuities and signed magnitudes of the step discontinuities of Cremonesi. Doing so would help removing level discontinuities and outliers, and obtaining a trend of the pre-processed dataset (Cremonesi, abstract).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Garvey et al. in view of Huang et al. in view of Garvey (US Pub. 2018/0349797) in view of Lei et al. in view of Ehrlich et al. in view of Garvey et al. (US Pub. 2018/0247215) and further in view of Cremonesi et al. (US Pub. 2013/0041644).
As per claim 21, Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei, Ehrlich and Garvey (US Pub. 2018/0247215) teach the system of claim 18.
Garvey, Huang, Garvey (US Pub. 2018/0349797), Lei, Ehrlich and Garvey (US Pub. 2018/0247215) do not teach
modeling statistical properties of at least one of the time between step discontinuities and signed magnitudes of the step discontinuities.  
Cremonesi teaches
modeling statistical properties of at least one of the time between step discontinuities and signed magnitudes of the step discontinuities [paragraph 0067, “FIG. 2 is shown a real dataset obtained monitoring the number of bytes of active memory of a computing machine … automatically detect and recognize missing values (dashed ovals in the figure), which shall be filled as explained above, the level discontinuities (rectangular shapes), which shall be adjusted for the correct automatic analysis”; It can be seen that the rectangular shape (level discontinuities) comprises the step discontinuities and the magnitudes (bytes) of the step discontinuities, and the level discontinuities are adjusted].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for trending patterns within a set of time-series data of Garvey to include the process of modeling statistical properties of at least one of time between step discontinuities and signed magnitudes of the step discontinuities of Cremonesi. Doing so would help removing level discontinuities and outliers, and obtaining a trend of the pre-processed dataset (Cremonesi, abstract).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Salunke et al. (US Patent 10,198,339) describes a method for modeling correlation between different metrics to analyze system performance.
Garvey et al. (US Patent 10,331,802) describes a method for characterizing and summarizing seasonal patterns detected within a time series.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./OMAR F FERNANDEZ RIVAS/                                                                                                                                                                                              
/T. N./Examiner, Art Unit 2128   

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128